Citation Nr: 0008648	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-33 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a seizure disorder 
with headaches, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



The veteran served on active duty from October 1984 to 
February 1986.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's averages over 10 minor seizures a week, but 
less than one major seizure a month.  


CONCLUSIONS OF LAW

The criteria for an increased rating of 80 percent for a 
seizure disorder with headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8910 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
seizure disorder with headaches.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service- connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran seeks a rating in excess of 60 percent for a 
seizure disorder with headaches.  The veteran was granted 
service connection and a 40 percent rating for his seizure 
disorder with headaches by rating action in March 1987.  This 
appeal is taken from the denial of a reopened claim for an 
increased rating for his seizure disorder received in 
February 1996.  The RO increased the veteran's rating for a 
seizure disorder with headaches to 60 percent by rating 
action in December 1999.  The veteran's 60 percent evaluation 
was made effective from February 1996.  The veteran has been 
granted a total rating based on individual unemployability, 
effective from September 1998.  

The record reveals that during service the veteran fell while 
aboard ship and struck his head.  Since that time he has 
experienced major and minor seizures.

On VA examination in March 1996 the veteran reported history 
of seizure 10 years previously after a head injury.  The 
veteran stated that his seizure disorder was controlled by 
Dilantin and he had not had a seizure for years.  EEG showed 
normal awake, drowsy and asleep.  CT scan of the head was 
normal.

The veteran was afforded a VA examination in June 1996.  He 
reported that he had not had any seizures for four years.  
EEG showed normal awake, drowsy and sleep.  CT scan of the 
head was normal.  The examiner stated that the veteran's 
headaches were not related to the veteran's seizures or to 
his previous head accident.

The veteran complained of stuttering, confusion, migraine 
headaches, upper extremity pain, and neck pain on VA 
examination in April 1997.  On speech examination there was 
occasional difficulty with slowness in naming or word 
finding.  The assessment included history of head injury with 
loss of consciousness and subsequent seizures.  Also noted 
was history of migraine headaches with possible cluster 
headaches.

On VA examination in October 1998 the veteran reported that 
he had throbbing headaches on the side of his head associated 
with nausea.  He reported photophobia migraine headaches 
lasted for a few hours associated with blurred vision to the 
eyes.  The veteran indicated that he got around three 
headaches a week.  The veteran stated that his last seizure 
was in July 1997.  The seizure was described as a loss of 
consciousness with convulsive movements on both sides of the 
body.  Following the episode the veteran was confused.  The 
veteran also reported episodes of minor seizures which were 
characterized by confusion and staring spells which happened 
a couple times a week.  The impression was seizure disorder.  
The veteran was noted to have generalized tonic-clonic 
seizures as well as complex partial seizures.  The veteran 
was also noted to have migraine headaches.

The veteran was afforded a VA examination in January 1999.  
The veteran reported both complex partial seizures and 
generalized tonic-clonic seizures.  The veteran reported that 
the frequency of the seizures had diminished over the years.  
The veteran indicated that he got a few episodes of complex-
partial seizures during the day.  He reported generalized 
tonic-clonic seizures once every one to two months.  He 
stated that the frequency had declined.  The veteran reported 
that since his fall on the ship he had been having severe 
headaches.  Initially the headaches were persistent, present 
all the time with throbbing, on either side of the head, 
associated with nausea, and photophobia associated blurred 
vision.  He reported three headaches a week.  The diagnoses 
included seizure disorder.  He was noted to have complex 
partial seizures and generalized tonic-clonic seizures.  
Migraine headaches were also diagnosed.  

An April 1999 VA examiner stated that the veteran failed to 
provide a seizure diary documenting all the events since 
February 1995.  A review of the veteran's records indicated 
that in February 1995 the veteran reported that his last 
seizure was in November or December 1994.  In July 1995 it 
was documented the last seizure was in May 1995.  In February 
1996 it was noted that the last seizure was in October 1995.  
In May 1996 it was documented that the veteran had a seizure 
in March 1996.  In September 1996 it was reported that the 
veteran had a seizure six months prior.  In April 1997 the 
veteran was noted to have had a seizure in February 1997.  In 
August 1997 the veteran was reported to have had a seizure in 
May 1997.  In October 1997 the veteran was noted to have had 
a seizure three months previously.  In December 1997, it was 
documented that the veteran had had confusion and difficulty 
with concentration, but no seizure.  In April 1998 it was 
noted that the veteran had a seizure seven months before.  In 
January 1999 it was indicated that it had been two or three 
months since the veteran had a seizure in which he became 
unconscious, but he had daily seizures which involved altered 
sensorium.  The veteran reported that during his migraine 
headaches he was unable to engage in any activities.  He had 
to lie down in a quiet room and rest.

In an August 1999 letter the veteran's sister stated that the 
veteran had seven major seizures between February 1995 and 
August 1999.  She also stated that during that same time 
period the veteran had eight to ten minor seizures per week.  
She further stated that these were only the seizures that she 
had witnessed and that it was possible that the veteran had 
others that she did not know about.

A statement was received from a former roommate in August 
1999.  The former roommate stated that he had witnessed the 
veteran to have at least four major seizures with convulsions 
from February 1995 to July 1997.  During the same time period 
he also witnessed the veteran having at least 12 minor 
seizures a week.  Since July of 1997 he had seen the veteran 
approximately 10 times a month and had witnessed two more 
major seizures.

The veteran currently has a 60 percent rating in effect under 
Diagnostic Code 8910 for epilepsy, grand mal.  This 
Diagnostic Code directs rating under the Rating Schedule for 
major and minor epileptic seizures.  For major and minor 
epileptic seizures averaging at least 1 major seizure per 
month over the last year a 100 percent rating is warranted; 
for major and minor epileptic seizures averaging at least 1 
major seizure in 3 months over the last year or more than 10 
minor seizures weekly an 80 percent rating is warranted; for 
major and minor epileptic seizures averaging at least 1 major 
seizure in 4 months over the last year or 9 to 10 minor 
seizures per week a 60 percent rating is warranted.  
Explanatory notes provide that this rating is not to be 
combined with any other rating for epilepsy.  There will be 
no distinction between diurnal and nocturnal major seizures.  
A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.

On VA examination in January 1999 the veteran reported that 
he had minor seizures several times a day.  The August 1999 
letter from the veteran's sister indicates that the veteran 
had eight to ten minor seizures per week.  The sister further 
clarified that those were the seizures that she personally 
witnessed and that the veteran actually could have had them 
more frequently.  In August 1999 the veteran's former 
roommate stated that he had witnessed the veteran having at 
least 12 minor seizures a week.  Since the most recent 
evidence of record indicates that the veteran has more than 
10 minor seizures a week, the Board finds that the veteran 
meets the criteria for an 80 percent disability rating for 
his seizure disorder with headaches.  Accordingly, an 
increased rating of 80 percent is warranted for the veteran's 
seizure disorder with headaches.  The medical evidence of 
record indicates that the veteran has sporadic major seizures 
occurring anywhere from two to seven months apart.  Since the 
veteran has not averaged one major seizure a month over the 
past year he does not meet the requirements of a 100 percent 
rating for his seizure disorder with headaches.

The Board has considered whether the veteran is entitled to a 
separate compensable rating for headaches.  However, the 
medical evidence since February 1996 has shown the veteran's 
headaches to be migraine headaches and the June 1996 VA 
examiner stated that the veteran's current headaches were not 
related to the veteran's service-connected disability.  
Accordingly, a separate compensable rating for headaches is 
not warranted.


ORDER

Entitlement to an increased rating of 80 percent for a 
seizure disorder with headaches is granted subject to the law 
and regulations governing the award of monetary benefits.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


